02-10-293-CR














 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-10-293-CR
 
 



SHEKETHA JONETTE SCOTT


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM COUNTY CRIMINAL COURT
NO. 5 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          On June 28,
2010, Appellant Sheketha Jonette Scott pleaded guilty to assault and the trial
court sentenced her to nineteen days’ confinement.  On July 20, 2010, Appellant filed a notice of
appeal.  On July 22, 2010, the trial
court entered its amended Trial Court’s Certification
of Defendant’s Right of Appeal in accordance with rule 25.2(a)(2).
Tex. R. App. P. 25.2(a)(2). The amended certification
states that this criminal case “is a plea-bargain case, and the defendant has NO right of appeal.”  On July 22, 2010, we notified Appellant’s
counsel that the certification indicating that Appellant had no right to appeal had
been filed in this court and that this appeal could be dismissed unless Appellant or any party desiring to continue the
appeal filed a response showing grounds for continuing the appeal on or before
August 2, 2010. See Tex. R. App. P.
25.2(d), 44.3. To date, we have received no response showing any
grounds for continuing the appeal.
Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to
matters that were raised by written motion filed and ruled on before trial or
to cases in which the appellant obtained the trial court’s permission to
appeal. See Tex. R. App. P.
25.2(a)(2). The trial court’s certification
denied permission to appeal, and Appellant does not challenge a pretrial ruling
on a written motion or the validity of his waiver of the right to appeal such a
motion.  Accordingly, we dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
                    
                                                                             
 
 
 
 
 
 
 
 PER CURIAM
                                                                             
 
PANEL:  
 
 
 
 
 
 
 GABRIEL, J.; 
 
 
 
 
 
 LIVINGSTON, C.J.;  and 
 
 
 
 
 
 DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 27, 2010
 




[1]See Tex. R. App. P. 47.4.